Case 2:18-cv-01022-CB-PLD Document 167 Filed 10/05/20 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF PENNSYLVANIA

 

Etta Calhoun, Sherry Porter, and
Cynthia Gray, on behalf of themselves and
all other persons similarly situated,

Plaintiffs,
Vv.

Invention Submission Corporation d/b/a
InventHelp, Technosystems Consolidated
Corp., Technosystems Service Corp., Western
Invention Submission Corp., Universal
Payment Corporation, Intromark Incorporated,
Robert J. Susa, Thomas Frost, P.A., Thomas
Frost, John Doe. Companies 1-10, John Doe
Individuals 1-10,

Defendants.

 

This Document Also Relates To:

Caria Austin, ef ai. v. Dreention Submission
Corporation, et al., No. 2:19-cv-01396

Geta Miclaus, et al. v. Invention Submission
Corporation, et al., No, 2:20-cv-681

 

 

No, 2:18-ev-01022

Judge Cathy Bisscon

Magistrate Judge Patricia L. Dodge

STIPULATED PROTECTIVE ORDER

WHEREAS, pursuant to Pansv v. Borough of Stroudsburg, 23 F.3d 772, 786 Gd Cir. 1994)
and In re Avandia Mktg., Sales Practices & Prod. Lab. Litig., 924 F.3d 662, 671-72 (3d Cir. 2019),
good cause exists for the entry of a narrowly-tailored Order pursuant to this Court’s authority under

Federal Rule of Civil Procedure 26(c), the United States District Court of the Western District of

Pennsylvania Local Rules of Court, and the consent of the parties:

eee
Case 2:18-cv-01022-CB-PLD Document 167 Filed 10/05/20 Page 2 of 15

- WHEREAS, Plaintiffs and Defendants in the Consolidated Actions! (collectively, the
“Parties”’) stipulate, through their undersigned counsel and pursuant to Rule 26(c) of the Federal
Rules of Civil Procedure, to the terms and entry of the following Protective Order (the
“Protective Order”) for the handling of discovery material that may be subject to treatment as
confidential under applicable law;

WHEREAS, the Court has reviewed the terms of the Protective Order:

WHEREAS, the Court having found good cause exists for issuance of the Protective Order;

NOW, THEREFORE, the Court hereby ORDERS as follows:

lL, This Protective Order is necessary to protect legitimate interests with respect to
personal, confidential, proprietary, or trade secret information; to protect from public disclosure
confidential documents produced in the Consolidated Actions; to establish a procedure for
disclosing such information to the Parties in the Consolidated Actions; to impose obligations on
persons receiving such information to protect it from unauthorized use or disclosure; and to
establish a procedure for challenging confidentiality designations.

2. Any party to the Consolidated Actions and any third-party shall have the right to
designate as “Confidential” and subject to this Protective Order any information, document, or
thing, or portion of any document or thing that the party or third-party believes in good faith 1s
not publicly available or otherwise generally known to others and that: (a) contains trade secrets,

competitively sensitive technical, marketing, financial, sales, or other confidential business

 

1 “Consolidated Actions” refers to Calhoun, et al. v. Invention Submission Corp, No. 2:18-ev-
01022 (W.D. Pa.), Austin, et al. v. Invention Submission Corporation, et al., No. 2:19-ev-01396
(W.D. Pa.) and Miclaus, et al. v. Invention Submission Corporation, et al., No. 2:20-cv-681 (W.D.
Pa). These actions were consolidated on July 15, 2020 for discovery and other pretrial proceedings
only (Calhoun, Dkt. No.148), and on September 10, 2020, member cases 19-cv-01396 (“dustin”)
and 20-ev-681 (“Miclaus”) were administratively closed for the duration of the consolidation
(Austin, Dkt. No. 56; Miclaus, Dkt. No. 44).

bo
Case 2:18-cv-01022-CB-PLD Document 167 Filed 10/05/20 Page 3 of 15

information: (b) contains information implicating an individual’s legitimate expectation of
privacy; or (c) contains information that is required by law or agreement to be kept confidential.
Any party to the Consolidated Actions or any third-party covered by this Protective Order, who
produces or discloses any Confidential material, including without limitation any information,
document, thing, interrogatory answer, admission, pleading, or testimony, shall mark the same
with the foregoing or similar legend: “CONFIDENTIAL” or “CONFIDENTIAL — SUBJECT
TO PROTECTIVE ORDER” (hereinafter “Confidential”).

3. Any party to the Consolidated Actions and any third-party shall have the right to
designate as “Attorneys’ Eyes Only” and subject to this Protective Order any information,
document, or thing, or portion of any document or thing that the party or third-party believes in
good faith is so highly sensitive or private that the disclosure of such information is highly likely
to cause significant harm to an individual or to the business or competitive position of the
designating party. Any party to the Consolidated Actions or any third-party who is covered by
this Protective Order, who produces or discloses any Attorneys’ Eyes Only material, including
without limitation any information, document, thing, interrogatory answer, admission, pleading,
or testimony, shall mark the same with the foregoing or similar legend: “ATTORNEYS’ EYES
ONLY” or “ATTORNEYS’ EYES ONLY — SUBJECT TO PROTECTIVE ORDER”
(hereinafter “Attorneys’ Eyes Only”).

4, Any party or third-party that designates information or items for protection under
this Protective Order must take care to limit any such designation to specific material that
qualifies under the appropriate standards.

5. Any material produced in the Consolidated Actions and designated Confidential

or Attorneys’ Eyes Only shall be used by the receiving party solely for purposes of the
Case 2:18-cv-01022-CB-PLD Document 167 Filed 10/05/20 Page 4 of 15

prosecution or defense of the Consolidated Actions, shall not be used by the recerving party for
any business, commercial, competitive, personal, or other purpose, and shall not be disclosed by
the receiving party to anyone other than those set forth in Paragraphs 6 and 7 below, unless and
until the restrictions herein are removed either by written agreement of counsel for the Parties or
by Order of the Court.

6. . Confidential material and the contents of Confidential material may be disclosed
only to the following individuals under the following conditions:

(a) Outside counsel herein defined as any attorney at the Parties’ outside law firms:

(b) Outside experts or consultants retained by outside counsel for purposes of the
Consolidated Actions, provided they have signed the Agreement to Be Bound attached hereto as
Exhibit A and subject to the provisions and limitations in Paragraph 8 below;

(c) Secretarial, paralegal, clerical, duplicating, and data processing personnel of the
foregoing;

(d) The Court and court personnel:

(e) Any witness who authored or received a copy of the Confidential material, was
involved in the subject matter described therein, is employed by the party who produced the
information, document, or thing, or if the producing party consents to such disclosure (and the
Parties agree that such consent shall not be unreasonably withheld);

( Vendors retained by or for the Parties to assist in preparing for pretrial discovery,
trial and/or hearings including, but not limited to, court reporters, litigation support personnel,
jury consultants. individuals to prepare demonstrative and audiovisual aids for use in the
courtroom or in depositions or mock jury sessions, as well as their staff, stenographic, and

clerical employees whose duties and responsibilities require access to such materials; and
Case 2:18-cv-01022-CB-PLD Document 167 Filed 10/05/20 Page 5 of 15

(g) The Parties. In the case of Parties that are corporations or other business entities,
“party” shall mean officers, directors and employees.

7. Material produced and marked as Attorneys’ Eyes Only may be disclosed only to
the following individuals under the following conditions:

(a) Outside counsel:

(b) Outside experts or consultants retained by outside counsel for purposes of the
Consolidated Actions, provided they have signed the Agreement to Be Bound attached hereto as
Exhibit A and subject to the provisions and limitations i Paragraph 8 below;

(c) Secretarial, paralegal, clerical, duplicating, and data processing personnel of
outside counsel;

(d) The Court and court personnel;

(e) Any witness who authored or received a copy of the Attorneys’ Eyes Only
Material, or if the producing party consents to such disclosure (and the Parties agree that such
consent shall not be unreasonably withheld); and.

(f) Vendors retained by or for the Parties to assist in preparing for pretrial discovery,
trial and/or hearings including, but not linited to, court reporters, litigation support personnel,
jury consultants, individuals to prepare demonstrative and audiovisual aids for use in the
courtroom or in depositions or mock jury sessions, as well as their staff, stenographic, and
clerical employees whose duties and responsibilities require access fo such materials.

8. Before a receiving party may disclose, directly or indirectly, any Confidential or
Attorneys’ Eyes Only material to outside experts or consultants, the receiving party shall give
written notice to the designating party confirming that the expert or consultant to whom the

receiving party may disclose Confidential or Attomeys’ Eyes Only Material ts not currently
Case 2:18-cv-01022-CB-PLD Document 167 Filed 10/05/20 Page 6 of 15

employed by or rendering services to Defendants or any competitor of Defendants that provides
invention promotion services, and has not been employed by or rendered services to Defendants
or any competitor of Defendants that provides invention promotion services within the last four
years.

9. Confidential or Attorneys’ Eyes Only material shall be used only by individuals
permitted access to it under Paragraph 6 and 7. Confidential and Attorneys’ Eyes Only material,
copies thereof, and the information contained therein, shall not be disclosed in any manner to any
other individual, until and unless (a) outside counsel for the party asserting confidentiality
waives the claim of confidentiality, or (6) the Court orders such disclosure.

10. 9 With respect fo any depositions that may involve a disclosure of Confidential
material of a party to the Consolidated Actions, the Parties shall have until thirty (30) days after
receipt of the deposition transcript to inform all other Parties if they believe that portions of the
transcript are to be designated Confidential, which period may be extended by agreement of the
Parties only. The deposition transcript shall be treated by all Parties as Confidential during these
thirty (30) days, and no individual attending such a deposition or receiving the transcript shall
disclose the contents of the deposition to any individual other than those described in Paragraph
6 above during said thirty (30) days. Ifa party wishes to have a transcript, or portion thereof,
treated as Attorneys’ Eyes Only, they must so designate on the record.

Upon being informed that certain portions of a deposition are to be designated as
Confidential or Attorneys’ Eyes Only, whether on the record or within the 30-day designation
period, all Parties shall immediately treat such information accordingly, including by causing
each copy of the transcript in its custody or control to be appropriately marked and to limit

disclosure of that transcript in accordance with Paragraphs 6 and 7.

6
Case 2:18-cv-01022-CB-PLD Document 167 Filed 10/05/20 Page 7 of 15

With respect to any depositions that may involve a disclosure of Attorneys’ Eyes Only
material in particular, the designating party may request that individuals not permitted access to
such information pursuant to Paragraph 7 leave the deposition while such material is being
discussed.

11. If counsel for a party receiving documents or information designated as
Confidential or Attorneys’ Eyes Only hereunder objects to such designation of any or all of such
items, the following procedure shall apply:

(a) Within thirty (30) days of receipt of material as to which the party objects to a
designation, counsel for the objecting party shall serve on the designating party or third-party a
written objection to such designation, which shall describe with particularity the documents or
information in question and shall state the grounds for objection. Counsel for the designating
party or third-party shall respond in writing to such objection within fourteen (14) days, and shall
state with particularity the grounds for asserting that the document or information is Confidential
ot Attorneys’ Eyes Only. If no timely written response is made to the objection, the challenged
designation will be deemed to have been withdrawn by the designating party or third-party. If the
designating party or third-party makes a timely response to such objection asserting the propriety
of the designation, counsel shall then confer in good faith in an effort to resolve the dispute.

(b) If a dispute as to a Confidential or Attorneys’ Eyes Only designation ofa
document or item of information camot be resolved by agreement, the party challenging the
designation shall present the dispute to the Court in accordance with the Court’s practices and
procedures. The document or information that is the subject of the filing shall be treated as

originally designated pending resolution of the dispute.
Case 2:18-cv-01022-CB-PLD Document 167 Filed 10/05/20 Page 8 of 15

12. All requests to seal documents filed with the Court shall comply with Local Civil
Rule 5.2(H).

13. Nothing im this Protective Order shall be construed to restrict or limit the use by
the Parties of material designated C onfidential or Attorneys’ Eyes Only at any hearing or trial.
Prior to any hearing or trial at which the use of such material is anticipated, the Parties shall meet
and confer regarding the use of such material. If the Parties cannot agree, then they shall
promptly request the Court to rule on the appropriate procedures.

14. To the extent consistent with applicable law, the inadvertent or unintentional
disclosure of Confidential or Attorneys’ Eyes Only material that should have been designated as
such, regardless of whether the information, document, or thing was so designated at the time of
disclosure, shall not be deemed a waiver in whole or in part of a party’s claim of confidentiality,
either as to the specific information, document, or thing disclosed or as to any other material or
information concerning the same or related subject matter. Such inadvertent or unintentional
disclosure may be rectified by notifying in writing counsel for all parties to whom the material
was disclosed that the material should have been designated Confidential or Attorneys’ Eyes
Only. Such notice shall constitute a designation of the information, document or thing as .
Confidential or Attorneys’ Eyes Only under this Protective Order.

15. In accordance with Fed: R. Evid. 502(d), the disclosure of Discovery Material
protected by the attorney-client privilege or work product doctrine (‘Protected Discovery
Material”) does not constitute a waiver in the Consolidated Actions, or in any other federal or
state proceeding, unless a party or third-party intentionally waives protections by disclosing
Protected Discovery Material to an adverse partyas provided in Fed. R. Evid. 502(a).

If at any time prior to trial, a party or third-party discovers that it has inadvertently
Case 2:18-cv-01022-CB-PLD Document 167 Filed 10/05/20 Page 9 of 15

produced or disclosed Protected Discovery Material, it shall, promptly and in writing or on the
record at a deposition or court hearing, notify the receiving party of the inadvertent disclosure.
Upon notice of a claim of inadvertent disclosure, the receiving party shall return, sequester,
delete or destroy all copies of the Protected Discovery Material identified in the notice and,
within fourteen (14) days after receiving notice, provide a written representation to the producing
party that all such information was returned, sequestered, deleted, or destroyed. If the receiving
party has disclosed the Protected Discovery Material to others prior to receiving the notice, it
shall prompily notify the producing party and take reasonable steps to retrieve the information.

Within fourteen (14) days after notification from the receiving party that the Protected
Discovery Material has been returned, sequestered, deleted or destroyed, the producing party
shall produce a privilege log identifying the Protected Discovery Material in the format agreed-
upon by the Parties.

Protected Discovery Material expressly referenced, attached or quoted from by any party
during the Consolidated Actions in a deposition, hearing, expert report, or court filing (a “Used
Document”) shall not be eligible for clawback pursuant to Fed. R. Evid. 502(d) if the producing
party does not provide notice of such clawback within: (a) seven (7) days of its use ina
deposition or hearing; or (b) fourteen (14) days of its use in an expert report or court filing. The
Parties otherwise reserve their rights under Fed. R. Evid. 502(b) with respect to the Used
Document.

If a receiving party disputes that the disclosed Protected Discovery Material is entitled to
privileged or protected treatment, the receiving party may move the Court for an Order
compelling production of the documents or information. Such motion shall not assert as a

erounds for entering an Order compelling production the fact or circumstances of the inadvertent
Case 2:18-cv-01022-CB-PLD Document 167 Filed'10/05/20 Page 10 of 15

production. If necessary for the Protected Discovery Material to be submitted with or referenced
in such motion, the moving party shall request to seal or redact such documents in accordance
with Local Civil Rule 5.2().

The party claiming privilege or work product protection retains the burden of establishing
the privileged or protected nature of any disclosed Protected Discovery Material. Nothing in this
paragraph shall limit the right of any party or third-party to petition the Court for an in camera
review of the disclosed Protected Discovery Material.

Notwithstanding the other paragraphs in this Section, the Parties reserve their rights to
petition the Court for a modification of this Protective Order or other appropriate relief in the
event that a producing party has engaged in an unreasonable use of the clawback procedure,
including clawing back documents at unreasonable points in time, at an unreasonable frequency,
in an unreasonable volume, or using the procedure for an improper purpose.

16. No information that is in the public domain or which is already known by the
receiving party through proper means or which is or becomes available to a party from a source
other than the party asserting confidentiality, rightfully im possession of such information on a
non-confidential basis, shall be deemed or considered to be Confidential or Attorneys’ Eyes Only
material under this Protective Order.

17. This Protective Order shall not deprive any party of its right to object to discovery
by any other party or on any otherwise permitted ground. This Protective Order is being entered
without prejudice to the right of any party to move the Court for modification or for relief from

any of its terms.

10
Case 2:18-cv-01022-CB-PLD Document167 Filed 10/05/20 Page 11 of 15

18. This Protective Order shall survive the termination of the Consolidated Actions
and shall remain in full force and effect unless modified by an Order of this Court or by the
written stipulation of the Parties filed with the Court.

19. Ifa party in possession of material designated by another party or third-party as
Confidential or Attorneys’ Eyes Only ts served with a subpoena or a coutt order or other lawful
process that would compel disclosure of any such material, the receiving party must so notify the
designating party, in writing promptly and in no event more than ten days after recetving the
subpoena, order, or process. Such notification must include a copy of the subpoena, order, or
process. Within ten (10) days of receipt of such notification, the designating party shall inform

the party subpoenaed either that it does not object to production of the material, or that it will
seek court protection to prevent such production: If the designating party responds that it will
seek court protection, then the subpoenaed party may not produce the material designated
Confidential or Attorneys’ Eyes Only unless a court denies such protection or the designating
party fails to move or otherwise petition the court for such protection within thirty days. If the
designating party does not respond to the notification, the receiving party is entitled to produce
the designated materials.

20. Within sixty days after final resolution of the Consolidated Actions, all materials
properly designated as Confidential or Attorneys’ Eyes Only shall be returned to counsel for the
producing party or, alternatively, shall be destroyed. In addition, the Parties shall destroy the
portions of any materials that contain or reflect any references to, or mention of, material
properly designated as Confidential or Attorneys’ Eyes Only. At the conclusion of the 60-day
period, each receiving party shall certify, in writing, that all materials properly designated as

Confidential or Attorneys’ Eyes Only have been returned to counsel for the producing party or

1]
Case 2:18-cv-01022-CB-PLD Document 167 Filed 10/05/20 Page 12 of 15

have been destroyed. Notwithstanding the foregoing, outside counsel shall be entitled to retain

all pleadings, motions, briefs, discovery responses, affidavits, other papers filed with the Court,

deposition transcripts and the trial record.

Dated: October 2, 2020

/s/ Peter R. Kahana

Shanon J. Carson

Peter R. Kahana

Amanda R Trask

BERGER MONTAGUE PC
1818 Market Street, Suite 3600
Philadelphia, PA 19103

Tel: (215) 875-3000

Fax: (215) 875-4604
scarson@bm_net
pkahana(@bm-net
atrask@bm.net

Interim Lead Class Counsel for the
Consolidated Cases

Respectfully submitted,

/s/ David J. Garraux

Christopher M. Verdin

David J. Garraux

K&L Gates LLP

210 Sixth Avenue

Pittsburgh, PA, 15222-2613

Tel: (412)-355-6500

Fax: (412)355-6501
christopher.verdini@klgates.com
david. garraux@klgates.com

Jennifer Janeira Nagle

K&L Gates LLP

State Street Financial Center
One Lincoln Street

Boston, MA 02111-2950
Tel: (617) 261-3100
jennifer nagle@klgates.com

Attorneys for InventHelp Defendants

/si Frank H. Stoy

Frank H. Stoy

James W. Kraus
Pietragallo Gordon Alfano
Bosick & Raspanti LLP
301 Grant Street, 38th Floor
One Oxford Centre
Pittsburgh, PA 15219

Tel: (412) 263-4397

Fax: (412) 263-2001
fhs@pietragallo.com
jwk@pietragallo.com

Attorneys for Frost Defendants
Case 2:18-cv-01022-CB-PLD Document167 Filed 10/05/20 Page 13 of 15

SO ORDERED this Sth day of__October_

    

Patricia L. Dodge
United States Magistrate Judge

13
Case 2:18-cv-01022-CB-PLD Document 167 Filed 10/05/20 Page 14 of 15

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF PENNSYLVANIA

 

Etta Calhoun, Sherry Porter, and
Cynthia Gray, on behalf of themselves and
all other persons similarly situated,

No. 2:18-ev-01022

Plaintiffs, Judge Cathy Bissoon
Vv.

Invention Submission Corporation d/b/a
InventHelp, Technosystems Consolidated
Corp., Technosystems Service Corp., Western
Invention Submission Corp., Universal
Payment Corporation, Intromark Incorporated,
Robert J. Susa, Thomas Frost, P.A., Thomas
Frost, John Doe Companies 1-10, John Doe
Individuals 1-10,

Magistrate Judge Patricia L. Dodge

Defendants.

 

This Document Also Relates To:

Carla Austin, ef al. v. Invention Submission
Corporation, et ai., No. 2:19-cv-01396

Geta Miclaus, et al. v. Invention Submission
Corporation, et al, No. 2:20-cv-681

 

 

AGREEMENT TO BE BOUND BY STIPULATED PROTECTIVE ORDER

I, [print or type full name], of

 

[print or type full address], declare under penalty of perjury that I have read in its entirety and
understand the Stipulated Protective Order that was issued by the United States District Court for
the Western District of Pennsylvania on [date] in the above-captioned case. I agree to comply
with and to be bound by all the terms of this Stipulated Protective Order and I understand and

acknowledge that failure to so comply could expose me to sanctions and punishment in the

14
Case 2:18-cv-01022-CB-PLD Document 167 Filed 10/05/20 Page 15 of 15

nature of contempt. I solemnly promise that I will not disclose in any manner any information or
item that is subject to this Stipulated Protective Order to any person or entity except m strict
compliance with the provisions of this Order.

I further agree to submut fo the jurisdiction of the United States District Court for the
Western District of Pennsylvania for the purpose of enforcing the terms of this Stipulated
Protective Order, even if such enforcement proceedings occur after termination of the

Consolidated Actions.

Date:

City and State where sworn and signed:

 

Printed name:

 

Signature:

 
